Citation Nr: 0023137	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-51 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for neurological 
impairment of ulnar nerve of the left arm and hand, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955, and from March 1956 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for a left forearm 
laceration, with a noncompensable disability rating, and 
neurological impairment of the ulnar nerve of the left arm 
and hand, with a 10 percent initial rating.  The veteran 
expressed disagreement with both these disability ratings, 
and these issues have been properly developed in appellate 
status.  

The Board initially considered these issues in November 1997, 
at which time the increased rating claim for neurological 
impairment of the left arm and hand was remanded for 
additional development.  The claim has now been returned to 
the Board in January 1999, and the claim for neurological 
damage to the left upper extremity was again remanded for 
medical development.  It has now been returned to the Board 
for a third time.  


FINDING OF FACT

The veteran's ulnar nerve injury to the left upper extremity 
results in incomplete paralysis and a moderate degree of 
impairment of the left forearm and hand.  


CONCLUSION OF LAW

An increased initial rating, to 20 percent and no higher, is 
warranted for the veteran's service connected ulnar nerve 
injury to the left hand and forearm.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.20, 4.124a, Diagnostic Code 8516 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a neurological examination at a 
private hospital in January 1995.  EMG testing revealed an 
abnormal electrodiagnostic study indicative of a generalized 
sensorimotor peripheral neuropathy consistent with possible 
diabetes mellitus.  Nerve studies of the left upper extremity 
revealed mildly reduced velocities of the left median nerve, 
but no deficiencies of the left ulnar nerve were noted.  

In an August 1995 Board decision, the veteran was awarded 
service connection for a scar resulting from a left arm 
laceration incurred during service.  His claim was also 
remanded to determine if he had any subdermal disability 
resulting from his in-service laceration injury.  

The veteran was afforded a VA neurological examination in 
October 1995.  He reported numbness of his left forearm and 
hand, which he attributed to an in-service stabbing injury in 
1955.  Since that time, he has had weakness and numbness of 
the left arm and hand.  Ulnar nerve entrapment secondary to 
an old injury was diagnosed.  

A VA medical examination was afforded the veteran in February 
1996.  He again reported weakness, numbness, and limitation 
of motion of his left hand and forearm.  Upon objective 
physical examination, the veteran's left arm revealed no 
muscle atrophy.  Tinel's sign was negative.  The left wrist 
displayed full range of motion, as did all left fingers 
except the fifth finger, which was ankylosed at 45º at the 
proximal interphalangeal joint.  Left grip strength was also 
diminished when compared to the right.  Pinprick sensation 
along the fifth finger of the left hand was also reduced.  
Muscle reflexes of the arms were 1+ and bilaterally 
symmetrical.  The final diagnosis included left ulnar 
neuropathy secondary to laceration, residual scarring, and 
fibrosis, with probable superimposed diabetic polyneuropathy.  

The RO considered this evidence and in a May 1996 rating 
decision, awarded the veteran service connection for "left 
ulnar neuropathy and damage with weakness [of the] last two 
digits of the left hand and left fifth proximal 
interphalangeal joint ankylosis."  A 10 percent initial 
rating was awarded for this disability.  

In August 1996, the veteran obtained a private neurological 
examination.  He repeated his pertinent medical history and 
his current complaints.  Objective evaluation confirmed a 
scar on the veteran's left forearm, with no tenderness or 
limitation of motion of the left arm.  The muscles of the 
left arm revealed no evidence of atrophy or change in muscle 
tone.  However, diffuse, somewhat nonphysiologic weakness was 
noted in the left arm and especially in the left hand.  
Sensation was diminished in the left arm as compared to the 
right.  Coordination tests revealed some slowness of the left 
arm, but no other coordination deficiencies.  The examining 
physician stated the veteran "most likely" had	a mild 
peripheral nerve injury with superimposed complications 
secondary to diabetes.  

In October 1996, the veteran filed a notice of disagreement 
regarding the May 1996 assignment of a 10 percent initial 
rating for his nerve disability of the left arm.  

The veteran's increased initial rating claim for a nerve 
injury of the left arm was initially presented to the Board 
in November 1997, at which time it was remanded for 
additional medical development.  

In December 1997, the veteran underwent an EMG and nerve 
conduction study of the left arm administered by a private 
physician.  Peripheral neuropathy, motor-sensory type, 
affecting the distal left upper extremity, and left carpal 
tunnel syndrome were diagnosed; no other abnormalities were 
noted.  

A new VA neurological examination was afforded the veteran in 
June 1998.  His reported symptoms included weakness, 
numbness, tremors, and occasional pain of the left hand.  
Examination of the left upper extremity revealed 4+/5 
strength in the muscles of the wrist, and 4-/5 strength in 
the muscles of the left hand along the ulnar never 
distribution.  Pinprick sensation was diminished in the left 
upper extremity.  Coordination testing revealed some tremors 
of the left arm with movement, and fine finger movement was 
also slightly decreased.  Reflexes were 1+ in both upper 
extremities.  The VA examiner noted several contributing 
causes of the veteran's neurological deficits, including his 
1955 in-service injury to the left arm, a possible cerebellar 
dysfunction, and a possible cervical spine disability.  

The veteran's appeal was returned to the Board in January 
1999, and was again remanded for additional medical 
development.  

Another VA neurological examination was afforded the veteran 
in March 1999.  The examiner reviewed the medical record and 
considered the veteran's reported symptomatology.  Objective 
evaluation revealed left wrist muscle strength between 4/5 
and 5-/5, and 4/5 strength of the left hand along the ulnar 
nerve distribution.  Diminished pinprick sensation was also 
noted in the left hand.  Deep tendon reflexes were 1+ 
throughout both upper extremities, and tremors were observed 
with movement of the left upper extremity.  In reviewing the 
veteran's disability, the VA physician observed "weakness 
and sensory changes in the left upper extremity that [do] not 
fit a peripheral nerve distribution."  The ulnar nerve 
distribution of the left forearm had significantly more 
weakness than the median nerve distribution.  The examiner 
opined that impairment to the left ulnar nerve was present, 
along with impairment of the brachial plexus or a portion of 
the cervical spine.  Some of the veteran's peripheral 
neuropathy could also be secondary to diabetes mellitus, but 
additional testing would be required to determine this with 
certainty.  


Analysis

The veteran seeks an increased initial rating for his 
neurological impairment of the ulnar nerve of the left arm 
and hand, currently rated as 10 percent disabling.  A claim 
for an increased rating for a service connected disability is 
well grounded where the veteran asserts that a higher rating 
is justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the medical evidence of record reflects a disability of the 
ulnar nerve of the left arm, which is service connected, and 
a diagnosis of diabetes, with residual peripheral neuropathy, 
which is not service connected; both of these disabilities 
result in some degree of left arm and hand impairment.  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed.Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The veteran's neurological impairment of the left upper 
extremity is currently rated as 10 percent disabling under 
Diagnostic Code 8516, for paralysis of the ulnar nerve.  
Incomplete paralysis of the ulnar nerve resulting in mild 
impairment of  either extremity warrants a 10 percent rating.  
A 20 percent rating is warranted for moderate impairment of a 
minor extremity, and a 30 percent rating is warranted for 
moderate impairment of a major extremity.  Finally, severe 
impairment due to incomplete paralysis of the ulnar nerve of 
a minor extremity warrants a 30 percent rating, and if a 
major extremity is involved, a 40 percent rating is 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (1999).  
Because the veteran is right-handed, and his service 
connected disability affects his left hand, the criteria for 
a minor extremity apply.  

The schedule of rating criteria provides that the term 
"incomplete paralysis," in the context of peripheral nerves, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
moderate degree.  38 C.F.R. § 4.124a (1999).  

For the reasons to be discussed below, an increased initial 
rating to 20 percent for moderate impairment of the veteran's 
ulnar nerve is warranted.  

As reflected by the notation for 38 C.F.R. § 4.124a, strictly 
sensory impairment of the veteran's nerve suggests a mild, or 
at most a moderate, degree of disability.  However, based on 
the medical evidence of record, the veteran has more than 
sensory impairment resulting from his service connected ulnar 
nerve injury.  In February 1996, ankylosis of the veteran's 
fifth finger of the left hand was noted upon examination.  
Grip strength of the left hand was also diminished, as was 
pinprick sensation.  Finally, mild tremors of the left hand 
and forearm have been noted upon examination in June 1998 and 
March 1999.  While several disabilities, including non-
service connected disabilities, have been diagnosed which 
contribute to the veteran's neurological impairment of the 
left upper extremity, VA medical examiners have been unable 
to clearly differentiate among the degrees of impairment 
resulting from the veteran's various disabilities.  In light 
of this fact, and 38 C.F.R. §§ 4.3 and 4.7, an increased 
initial rating, to 20 percent for moderate impairment due to 
an ulnar nerve injury of the left arm, is warranted.  See 
also Mittleider, supra.  

However, a preponderance of the medical evidence is against 
an increased initial rating, to 30 percent, based on severe 
impairment of the veteran's left upper extremity.  A January 
1995 private neurological examination, with EMG testing, 
revealed no reduced velocities of the left ulnar nerve.  Upon 
VA examination in February 1996, the veteran had no muscle 
atrophy of the left arm, and his left wrist had full range of 
motion, as did all fingers of the left hand, with the 
exception of his ankylosed fifth finger.  The veteran also 
had some grip strength and sensation of the left hand, albeit 
diminished when compared against the right upper extremity.  
When he was again examined by a private doctor in August 
1996, his muscles of the left arm continued to display no 
evidence of atrophy or change in muscle tone.  The private 
examiner characterized the veteran's peripheral nerve injury 
as "mild."  On the occasion of a June 1998 VA neurological 
examination, the veteran had 4+/5 strength in the left wrist, 
and 4-/5 strength in the left hand.  His reflexes of the left 
upper extremity were 1+, reflecting only somewhat diminished 
capacity.  Finally, at the time of the veteran's most recent 
examination, in March 1999, the veteran had left wrist 
strength between 4/5 and 5-/5, and left hand strength of 4/5 
along the ulnar nerve distribution.  Deep tendon reflexes 
were again 1+ in both upper extremities.  Overall, the 
preponderance of the evidence is against a finding of severe 
impairment resulting from the veteran's service connected 
ulnar nerve injury of the left hand; a 30 percent rating is 
thus not warranted.  

Pertinent regulations require that the veteran's claim be 
considered in light of any analogous rating criteria.  See 
38 C.F.R. § 4.20 (1999).  However, the medical evidence does 
not suggest any other rating criteria are more analogous to 
the veterans' ulnar nerve injury, or would otherwise afford 
him a higher initial rating.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 20 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's nerve injury of the left hand has 
itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability of the left forearm and hand is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, an increased initial rating of 20 percent is 
warranted for all periods the veteran has been service 
connected for an ulnar nerve injury to the left hand.  
However, the preponderance of the evidence is against an 
increased initial rating in excess of 20 percent for this 
disability.  


ORDER

An increased initial rating, to 20 percent, is warranted for 
the veteran's ulnar nerve injury of the left upper extremity.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

